Citation Nr: 1629093	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  13-24 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 through October 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran's testimony was received during a May 2016 Board hearing.  A transcript of that testimony is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during his active duty service.

2.  The Veteran has bilateral sensorineural hearing loss that was at least as likely as not caused by his in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Given the favorable action taken below as to the issue on appeal, no further notification or assistance in developing the facts pertinent to this matter is required.  

II.  Analysis

The Veteran asserts in his claim submissions that he served as a member of an infantry unit, and that during such service, he sustained acoustic trauma from artillery and small arms fire.  He states that he was not provided ear protection at any time during his period of service.  In his August 2011 claim, he recalls that he began noticing problems with his hearing after he returned home from service and that his hearing acuity has worsened progressively since that time.

In general, service connection may be granted for a disability resulting from a disease or injury incurred during or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires evidentiary showing of three basic elements: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For VA purposes, hearing loss is not considered a disability unless it meets a minimum level of severity.  In that regard, hearing impairment is considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, a September 2011 VA examination shows that the Veteran has disabling hearing loss.  In that regard, speech discrimination tests revealed speech recognition abilities of only 68 percent in both of the Veteran's ears.  Also, audiometric tests revealed the following pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
70
75
80
LEFT
60
65
70
80
90

Based on the foregoing data, the VA examiner diagnosed bilateral sensorineural hearing loss.

As the undisputed evidence shows that the Veteran has disabling hearing loss as defined under 38 C.F.R. § 3.385, the outcome of this appeal turns on the question of whether the Veteran's hearing loss was either sustained during his active duty service, or, was caused by an event or injury (such as acoustic trauma) that occurred during his active duty service.  The balance of the evidence as to that question appears to be in relative equipoise.

The Veteran's DD Form 214 shows that the Veteran was indeed assigned to an infantry unit.  Given the nature of the Veteran's duty assignment, it is certainly conceivable that he would have sustained regular acoustic trauma from discharging small arms and artillery fire during training exercises.  Accordingly, the Board concludes that the Veteran likely did sustain in-service acoustic trauma.

The service treatment records show that the Veteran was not treated for hearing-related complaints at any time during service.  The Board observes that the service treatment records do not contain any audiometric findings that are useful here within the framework of 38 C.F.R. § 3.385.  In that regard, the evidence indicates that the Veteran never underwent audiometric pure tone testing at any time during service, to include during his March 1958 pre-induction and September 1960 separation examinations.  The reports from those examinations indicate that whispered voice tests were administered.  Such tests do not lend themselves to application of the objective standards set forth under 38 C.F.R. § 3.385.  
In conjunction with the above, the Veteran asserts credibly that he began noticing that he had impaired hearing after returning home from service and that his hearing acuity has worsened progressively since then.  During his May 2016 video conference hearing, the Veteran related that his hearing became a problem for him approximately 15 or 20 years before.  It is unclear from the record, however, as to whether the Veteran's testimony indicates that his hearing loss began at that time, or perhaps, that his hearing loss simply began to pose problems in his daily activities at that time.

In the aforementioned September 2011 VA examination, the examiner concluded that an opinion as to whether the Veteran's hearing loss is related to his active duty service cannot be given without resorting to mere speculation.  She explains that such an opinion cannot be rendered because pure tone data at the time of the Veteran's separation in September 1960 is unavailable.  Although the examiner's explanation is reasonable, the Board observes also that the examiner failed to note or acknowledge anywhere in her report the Veteran's history of in-service acoustic trauma.  She offers no discussion as to whether the Veteran might have sustained any significant acoustic trauma after service.  Similarly, she does not note in her report any statements from the Veteran regarding the onset and duration of his hearing loss.  It is unclear from the report as to whether the examiner attempted to obtain any such history during her interview of the Veteran.  In the absence of such information or discussion, it is unclear as to whether those facts would have influenced or changed the VA examiner's conclusion.

In a May 2016 private opinion, Dr. D.G. notes that the Veteran's history includes service as a gunner in the 1950's and that he was not provided ear protection.  He notes also that the Veteran has had decreased hearing over the years.  Based on the Veteran's history, Dr. D.G. opined that the Veteran's in-service acoustic trauma may have contributed to the Veteran's loss of hearing.  Dr. D.G.'s conclusions, although speculative on its own, is consistent with the facts and history shown in the record.

In conjunction with the foregoing, the Board observes that there is no evidence in the record that the Veteran sustained any significant occupational or recreational acoustic trauma after his separation from service in 1960.
Having considered the medical evidence outlined above; the Veteran's history of acoustic trauma and subsequent progressive hearing loss; and, the fact that the Veteran's hearing loss has been established as being sensorineural in nature, the Board concludes that the evidence is in relative equipoise as to the question of whether the Veteran's hearing loss was caused by his in-service acoustic trauma.  The Board resolves all doubt as to that question in the Veteran's favor.

The elements of service connection are met.  Accordingly, the Veteran is entitled to service connection for bilateral hearing loss.  This appeal is granted.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


